 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                 )    CR-19-00032-PHX-JJT
                                               )
10              Plaintiff,                     )
                                               )    ORDER OF DETENTION
11   vs.                                       )
                                               )
12   Justin Jay Benavides,                     )
                                               )
13              Defendant.                     )
                                               )
14                                             )
15          Defendant was released on Pretrial Supervision on 3/13/2019. Pretrial Services filed
16   a Petition for Action on Conditions of Pretrial Release alleging that defendant violated the
17   terms of his release. Defendant was arrested and appears before the Court with counsel.
18          A Pretrial Release Revocation Hearing was held.
19          The Court finds that the Government has established by a preponderance of the

20   evidence and based on the allegations in the petition, that the defendant violated conditions

21   of his release. Arguments made on the issue of continued detention, the Court finds that

22   defendant is unlikely to abide by any condition or combination of conditions of release.

23          IT IS THEREFORE ORDERED that the defendant's release is revoked and he is

24   detained pending further order of the Court.

25          DATED this         9th   day of May , 2019.

26
27
28
